COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
  THE STATE OF TEXAS,                                              No. 08-17-00036-CR
                                                  §
                        State,                                       Appeal from the
                                                  §
  v.                                                               243rd District Court
                                                  §
  ERLINDA LUJAN,                                                of El Paso County, Texas
                                                  §
                         Appellee.                                 (TC# 20160D04874)
                                              §
                                            ORDER

       Pending before the Court is Appellee’s motion to modify the stay order to permit the trial

court to consider and rule upon numerous motions, including motions to suppress evidence and

identification, motions to quash the indictment, motions for bond reduction, and motions for

payment of counsel. The State is statutorily entitled to a stay of proceedings in the trial court

pending resolution of its appeal from the order suppressing evidence.               See TEX.CODE

CRIM.PROC.ANN. art. 44.01(e)(West Supp. 2016). However, the trial court retains jurisdiction to

rule on matters related to bail during the pendency of the State’s appeal.           See TEX.CODE

CRIM.PROC.ANN. art. 44.01(g)(West Supp. 2016). Therefore, Appellee’s request to modify the

stay order to permit the trial court to consider and rule upon any substantive motions is DENIED,

except that the trial court may rule on matters related to bail and requests by appointed counsel for

payment pursuant to Article 26.05 of the Texas Code of Criminal Procedure.

       IT IS SO ORDERED this 28th day of February, 2017.
                                              PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.